UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
JON DICKERSON DOCKET NO. 2:18-cv-1560
D.O.C. # 428915
VERSUS JUDGE JAMES D. CAIN, JR.
DARRELL VANNOY MAGISTRATE JUDGE KAY
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate Judge
previously filed herein, and after an independent review of the record, determining that the
findings are correct under the applicable law, and noting the absence of objections to the
Report and Recommendation in the record;

IT IS ORDERED, ADJUDGED AND DECREED that the instant petition be
DENIED and DISMISSED WITH PREJUDICE.

THUS DONE AND SIGNED, inchambers, in Lake Charles, Louisiana, on this

C22

JAMES D. CAIN, JR. :

UNITED STATES DISTRICT JUDGE

28" day of August, 2019.

 
